The defendant’s petition for certification for appeal from the Appellate Court, 82 Conn. App. 222 (AC 21737), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that, under the circumstances of this case, the trial court properly admitted the lay opinion testimony of the police officers as to the identification of the defendant on the convenience store surveillance videotape?”
*902Decided May 5, 2004
Pamela S. Nagy, special public defender, in support of the petition.
Lisa A. Riggione, senior assistant state’s attorney, in opposition.